Order affirmed, with $20 costs and disbursements to the respondent. No opinion. Present — Peck, P. J., Cohn, Callahan, Van Voorhis and Shientag, JJ.; Callahan and Van Voorhis, JJ., dissent and vote to modify in the following memorandum: If this action for a separation had been commenced by the wife, it would seem to us that both counsel fee and alimony would have been denied on the ground of lack of sufficient probability of success. Inasmuch as it has been commenced by the husband against the wife, we vote to affirm with respect to the counsel fee award and to modify with respect to alimony pendente lite, by denying any alimony pendente lite for the support of the wife and to allow her $50 per week for the support of the child. [See post, p. 697.]